 


 HR 8337 ENR: Continuing Appropriations Act, 2021 and Other Extensions Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 8337 
 
AN ACT 
Making continuing appropriations for fiscal year 2021, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Continuing Appropriations Act, 2021 and Other Extensions Act.  2.Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short Title. 
Sec. 2. Table of Contents. 
Sec. 3. References. 
Division A—Continuing Appropriations Act, 2021 
Division B—Surface Transportation Program Extension 
Title I—Surface Transportation Programs 
Title II—Trust Funds 
Division C—Health Extenders 
Title I—Public Health Extenders 
Title II—Medicare Extenders 
Title III—Medicaid Extenders 
Title IV—Medicare Part B Premium Adjustment 
Title V—Accelerated and Advance Payment Programs 
Title VI—Offsets 
Division D—Other Matters 
Title I—Emergency Stopgap USCIS Stabilization Act 
Title II—United States Parole Commission Extension 
Title III—Antitrust Criminal Penalty Enhancement and Reform Permanent Extension Act 
Title IV—Community Services and Supports 
Title V—Budgetary Effects 
Title VI—Nutrition and Commodities Programs 
Division E—Department of Veterans Affairs Extensions 
Title I—Extensions of Authorities Relating to Health Care 
Title II—Extensions of Authorities Relating to Benefits 
Title III—Extensions of Authorities Relating to Homeless Veterans 
Title IV—Extensions of Other Authorities and Other Matters   
3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. AContinuing Appropriations Act, 2021 The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2021, and for other purposes, namely: 
101.Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2020 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this Act, that were conducted in fiscal year 2020, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: (1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2020 (division B of Public Law 116–94), except sections 791 and 792. 
(2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2020 (division B of Public Law 116–93), except the last proviso under the heading Department of Commerce—Bureau of the Census—Periodic Censuses and Programs. (3)The Department of Defense Appropriations Act, 2020 (division A of Public Law 116–93), except title X. 
(4)The Energy and Water Development and Related Agencies Appropriations Act, 2020 (division C of Public Law 116–94). (5)The Financial Services and General Government Appropriations Act, 2020 (division C of Public Law 116–93). 
(6)The Department of Homeland Security Appropriations Act, 2020 (division D of Public Law 116–93) (except for amounts in title II of division D of Public Law 116–93 that were designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985), and title I of division I of Public Law 116–94. (7)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2020 (division D of Public Law 116–94). 
(8)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2020 (division A of Public Law 116–94). (9)The Legislative Branch Appropriations Act, 2020 (division E of Public Law 116–94), and section 7 of Public Law 116–94. 
(10)The Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2020 (division F of Public Law 116–94), except title V. (11)The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94). 
(12)The Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2020 (division H of Public Law 116–94). 102. (a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for: 
(1)the new production of items not funded for production in fiscal year 2020 or prior years; (2)the increase in production rates above those sustained with fiscal year 2020 funds; or 
(3)The initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2020. (b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later. 
103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2020. 
105.Appropriations made and authority granted pursuant to this Act shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this Act. 106.Unless otherwise provided for in this Act or in the applicable appropriations Act for fiscal year 2021, appropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs: 
(1)The enactment into law of an appropriation for any project or activity provided for in this Act. (2)The enactment into law of the applicable appropriations Act for fiscal year 2021 without any provision for such project or activity. 
(3)December 11, 2020. 107.Expenditures made pursuant to this Act shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this Act may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this Act may be construed to waive any other provision of law governing the apportionment of funds. 109.Notwithstanding any other provision of this Act, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2021 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this Act that would impinge on final funding prerogatives. 
110.This Act shall be implemented so that only the most limited funding action of that permitted in the Act shall be taken in order to provide for continuation of projects and activities. 111. (a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2020, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2020, to be continued through the date specified in section 106(3). 
(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2020 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments. 112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2020, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses. 
113.Funds appropriated by this Act may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)). 114. (a)Each amount incorporated by reference in this Act that was previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to section 251(b)(2)(A) of such Act or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act, respectively. 
(b)Section 6 of Public Law 116–94 shall apply to amounts designated in subsection (a) and sections 126 and 163 of this Act for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement. (c)This section shall become effective immediately upon enactment of this Act, and shall remain in effect through the date in section 106(3). 
115. 
(a)Rescissions or cancellations of discretionary budget authority that continue pursuant to section 101 in Treasury Appropriations Fund Symbols (TAFS)— (1)to which other appropriations are not provided by this Act, but for which there is a current applicable TAFS that does receive an appropriation in this Act; or 
(2)which are no-year TAFS and receive other appropriations in this Act,may be continued instead by reducing the rate for operations otherwise provided by section 101 for such current applicable TAFS, as long as doing so does not impinge on the final funding prerogatives of the Congress. (b)Rescissions or cancellations described in subsection (a) shall continue in an amount equal to the lesser of— 
(1)the amount specified for rescission or cancellation in the applicable appropriations Act referenced in section 101 of this Act; or (2)the amount of balances available, as of October 1, 2020, from the funds specified for rescission or cancellation in the applicable appropriations Act referenced in section 101 of this Act. 
(c)No later than November 20, 2020, the Director of the Office of Management and Budget shall provide to the Committees on Appropriations of the House of Representatives and the Senate a comprehensive list of the rescissions or cancellations that will continue pursuant to section 101: Provided, That the information in such comprehensive list shall be periodically updated to reflect any subsequent changes in the amount of balances available, as of October 1, 2020, from the funds specified for rescission or cancellation in the applicable appropriations Act referenced in section 101, and such updates shall be transmitted to the Committees on Appropriations of the House of Representatives and the Senate upon request. 
116.Notwithstanding section 101, amounts are available in the Rural Utilities Service—Rural Water and Waste Disposal Program Account of the Department of Agriculture for gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(2) of the Consolidated Farm and Rural Development Act, as follows: $1,400,000,000 for direct loans; and $50,000,000 for guaranteed loans. 117.Amounts made available by section 101 for Department of Agriculture—Food and Nutrition Service—Child Nutrition Programs to carry out section 749(g) of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2010 (Public Law 111–80) may be apportioned up to the rate for operations necessary to ensure that the program can be fully operational by May 2021. 
118.Amounts made available by section 101 for Department of Agriculture—Domestic Food Programs—Food and Nutrition Service—Commodity Assistance Program may be apportioned up to the rate for operations necessary to maintain current program caseload in the Commodity Supplemental Food Program. 119.Amounts made available by section 101 for Farm Service Agency—Agricultural Credit Insurance Fund Program Account may be apportioned up to the rate for operations necessary to accommodate approved applications for direct and guaranteed farm ownership loans, as authorized by 7 U.S.C. 1922 et seq. 
120.Section 260 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1636i) and section 942 of the Livestock Mandatory Reporting Act of 1999 (7 U.S.C. 1635 note; Public Law 106–78) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2020. 121. (a)Sections 7(j)(5), 7A(l)(4), and 21(e) of the United States Grain Standards Act (7 U.S.C. 79(j)(5), 79a(l)(4), 87j(e)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2020 each place it appears. 
(b)Sections 7D and 19 of the United States Grain Standards Act (7 U.S.C. 79d, 87h) shall be applied by substituting 2021 for 2020. 122.Section 7605(b) of the Agriculture Improvement Act of 2018 (7 U.S.C. 5940 note; Public Law 115–334) is amended by striking the date that is 1 year after the date on which the Secretary establishes a plan under section 297C of the Agricultural Marketing Act of 1946 and inserting September 30, 2021 . 
123.Notwithstanding section 101, the second paragraph under the heading Department of Health and Human Services—Food and Drug Administration—Salaries and Expenses in title VI of division B of Public Law 116–94 shall be applied by striking , contingent upon the enactment of the Over-the-Counter Monograph User Fee Act of 2019,. 124.Notwithstanding section 101, amounts are provided for Department of Commerce—Bureau of the Census—Periodic Censuses and Programs at a rate for operations of $1,514,709,000: Provided, That amounts made available under such heading by this Act may be apportioned up to the rate for operations necessary to conduct the 2020 Decennial Census Program. 
125. 
(a) 
(1)Notwithstanding any other provision of this Act, the Secretary of the Navy may enter into a contract, beginning with fiscal year 2021, for the procurement of up to two Columbia class submarines. (2)With respect to a contract entered into under subsection (a), the Secretary of the Navy may use incremental funding to make payments under the contract. 
(3)Any contract entered into under subsection (a) shall provide that— (A)any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose; and 
(B)total liability of the Federal Government for termination of any contract entered into shall be limited to the total amount of funding obligated to the contract at time of termination. (b)Notwithstanding sections 102 and 104, amounts made available by section 101 to the Department of Defense for Shipbuilding and Conversion, Navy may be apportioned up to the rate for operations necessary for Ohio Replacement Submarine (Full Funding) in an amount not to exceed $1,620,270,000. 
126. 
(a)The remaining unobligated balances of funds as of September 30, 2020, from amounts made available to Department of Defense—Other Department of Defense Programs—Office of the Inspector General in title III of division B of the CARES Act (Public Law 116–136), are hereby rescinded, and, in addition to amounts otherwise provided by section 101, an amount of additional new budget authority equivalent to the amount rescinded pursuant to this subsection is hereby appropriated on September 30, 2020, for an additional amount for fiscal year 2020, to remain available until September 30, 2021, and shall be available for the same purposes, in addition to other funds as may be available for such purposes, and under the same authorities for which the funds were originally provided in Public Law 116–136: Provided, That the amounts rescinded pursuant to this subsection that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of that Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(b) 
(1)This section shall become effective immediately upon enactment of this Act. (2)If this Act is enacted after September 30, 2020, or if the designation in section 114(b) occurs after September 30, 2020, this section shall be applied as if it were in effect on September 30, 2020. 
127. 
(a)No funds shall be transferred directly from Department of Energy—Power Marketing Administration—Colorado River Basins Power Marketing Fund, Western Area Power Administration to the general fund of the Treasury in fiscal year 2020. (b) (1)This section shall become effective immediately upon enactment of this Act. 
(2)If this Act is enacted after September 30, 2020, this section shall be applied as if it were in effect on September 30, 2020. 128. (a)Section 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2020. 
(b)Section 301 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) shall be applied by substituting 2006 through 2021 for 2006 through 2020. 129.Section 3007(a)(5)(A)(i)(II)(bb) of the Scholarships for Opportunity and Results Act (sec. 38–1853.07(a)(5)(A)(i)(II)(bb), D.C. Official Code) is amended by striking 5 years and inserting 6 years. 
130.Notwithstanding any other provision of this Act, except section 106, the District of Columbia may expend local funds made available under the heading District of Columbia—District of Columbia Funds for such programs and activities under the District of Columbia Appropriations Act, 2020 (title IV of division C of Public Law 116–93) at the rate set forth in the Fiscal Year 2021 Local Budget Act of 2020 (D.C. Act 23–408), as modified as of the date of enactment of this Act. 131.In addition to the amounts otherwise provided by section 101, for District of Columbia—Federal Payment for Emergency Planning and Security Costs in the District of Columbia, there is appropriated $13,000,000, for an additional amount for fiscal year 2021, to remain available until expended, for costs associated with the Presidential Inauguration held in January 2021. 
132.Notwithstanding section 101, the matter preceding the first proviso under the heading Small Business Administration—Business Loans Program Account in title V of division C of Public Law 116–93 shall be applied by substituting $15,000,000 for $99,000,000 and the third proviso shall be applied as if the language read as follows:  Provided further, That commitments for general business loans authorized under paragraphs (1) through (35) of section 7(a) of the Small Business Act shall not exceed $30,000,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans:: Provided, That amounts made available under such heading by this Act may be apportioned up to the rate for operations necessary to accommodate increased demand for commitments for general business loans authorized under paragraphs (1) through (35) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) and for commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 (15 U.S.C 683(b)). 
133.Amounts made available by section 101 for Small Business Administration—Disaster Loans Program Account may be apportioned up to the rate for operations necessary to accommodate increased demand for commitments for disaster administrative expenses. 134. (a)Notwithstanding section 101, amounts are provided for General Services Administration—Expenses, Presidential Transition for necessary expenses to carry out the Presidential Transition Act of 1963 (3 U.S.C. 102 note), at a rate for operations of $9,900,000, of which not to exceed $1,000,000 is for activities authorized by sections 3(a)(8) and 3(a)(9) of such Act: Provided, That such amounts may be transferred and credited to the Acquisition Services Fund or Federal Buildings Fund to reimburse obligations incurred prior to enactment of this Act for the purposes provided herein related to the Presidential election in 2020: Provided further, That amounts available under this section shall be in addition to any other amounts available for such purposes. 
(b)Notwithstanding section 101, no funds are provided by this Act for General Services Administration—Pre-Election Presidential Transition. 135.Amounts made available by section 101 for General Services Administration—Real Property Activities—Federal Buildings Fund—Limitations on Availability of Revenue may be apportioned up to the rate for operations necessary for monthly rental of space operations. 
136.Notwithstanding section 101, for expenses of the Office of Administration to carry out the Presidential Transition Act of 1963, as amended, and similar expenses, in addition to amounts otherwise appropriated by law, amounts are provided to Presidential Transition Administrative Support at a rate for operations of $8,000,000: Provided, That such funds may be transferred to other accounts that provide funding for offices within the Executive Office of the President and the Office of the Vice President in this Act or any other Act, to carry out such purposes: Provided further, That such amounts may be apportioned up to the rate for operations necessary to carry out such responsibilities. 
137.In addition to amounts provided in section 101, an additional amount is provided for National Archives and Records Administration—Operating Expenses to carry out transition responsibilities of the Archivist of the United States under sections 2201 through 2207 of title 44, United States Code (commonly known as the Presidential Records Act of 1978) in the event of a Presidential Transition at a rate for operations of $18,000,000: Provided, That such amounts may be apportioned up to the rate for operations necessary to carry out such responsibilities. 
138.Amounts made available by section 101 for Office of Personnel Management—Salaries and Expenses, including amounts to be transferred from the appropriate trust funds of the Office of Personnel Management without regard to other statutes, may be apportioned up to the rate for operations necessary to cover any expected shortfall in administrative expenses resulting from the transfer of the National Background Investigations Bureau function to the Department of Defense. 139.Section 2(b)(2)(C)(i) of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note; Public Law 112–121) is amended (with regard to the 1st vacancy in the eastern district of Tennessee) by striking 5 years and inserting 9 years. 
140.Section 3610 of division A of the CARES Act (Public Law 116–136) shall be applied by substituting the date in section 106(3) of this Act for September 30, 2020. 141.Amounts made available by section 101 to the Department of Homeland Security for Office of the Secretary and Executive Management—Operations and Support, Management Directorate—Operations and Support, and Intelligence, Analysis, and Operations Coordination—Operations and Support may be apportioned up to the rate for operations necessary to carry out activities previously funded by the Working Capital Fund of the Department of Homeland Security, consistent with the fiscal year 2021 President’s Budget proposal, submitted pursuant to section 1105(a) of title 31, United States Code, and accompanying justification materials. 
142.Amounts made available by section 101 to the Department of Homeland Security under the heading Coast Guard—Operations and Support may be available for the pay and benefits of Coast Guard Yard and Vessel Documentation personnel, Non-Appropriated Funds personnel, and for Morale, Welfare and Recreation Programs. 143.Section 9307(f)(1) of title 46, United States Code shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2020. 
144.Amounts made available by section 101 to the Department of Homeland Security under the heading Cybersecurity and Infrastructure Security Agency may be obligated in the account and budget structure set forth in H.R. 7669 and the accompanying House Report 116–458, as reported by the House Committee on Appropriations on July 15, 2020. 145.Amounts made available by section 101 to the Department of Homeland Security under the heading Federal Emergency Management Agency—Disaster Relief Fund may be apportioned up to the rate for operations necessary to carry out response and recovery activities under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
146. 
(a)Section 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking September 30, 2019 and inserting September 30, 2021. (b)Section 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2019 and inserting September 30, 2021. 
(c) 
(1)This section shall become effective immediately upon enactment of this Act. (2)If this Act is enacted after September 30, 2020, this section shall be applied as if it were in effect on September 30, 2020. 
147. 
(a)Notwithstanding section 101, the following shall be applied by substituting $0 for— (1)$32,300,000 in the first paragraph under the heading Bureau of Land Management—Land Acquisition; 
(2)$10,000,000, and $320,000 in the first paragraph under the heading United States Fish and Wildlife Service—Land Acquisition; (3)$3,628,000 in the second paragraph under the heading United States Fish and Wildlife Service—Land Acquisition; 
(4)$30,800,000 and $23,702,000 for $54,502,000 in the first paragraph under the heading United States Fish and Wildlife Service—Cooperative Endangered Species Conservation Fund; (5)$208,400,000, $140,000,000, and $13,000,000 in the first paragraph under the heading National Park Service—Land Acquisition and State Assistance; 
(6)$63,990,000 and $283,000,000 for $346,990,000 under the heading Forest Service—State and Private Forestry; and (7)$78,898,000 in the first paragraph under the heading Forest Service—Land Acquisition. 
(b)Notwithstanding section 101, the first paragraph under the heading United States Fish and Wildlife Service—Land Acquisition shall be applied by substituting $7,550,000 for $70,715,000. (c)Amounts made available by section 101 to the Department of the Interior for Departmental Offices—Office of the Secretary—Departmental Operations may be apportioned up to the rate for operations necessary to fund the Appraisal and Valuation Services Office and such amounts shall be derived from the Land and Water Conservation Fund. 
148.Amounts made available by section 101 to the Forest Service may be obligated in the account and budget structure set forth in the table provided by the Secretary of Agriculture to the Committees on Appropriations of the Senate and the House of Representatives prior to the end of fiscal year 2020 pursuant to section 435(d) of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2020 (division D of Public Law 116–94): Provided, That amounts made available by section 101 under the heading Forest Service—National Forest System shall be available for the base salary and expenses of employees that carry out the functions funded by the Capital Improvement and Maintenance account, the Range Betterment Fund account, and the Management of National Forests for Subsistence Uses account and may be apportioned up to the rate for operations necessary to fund such base salary and expenses of such employees. 
149.Activities authorized by part A of title IV and section 1108(b) of the Social Security Act shall continue through the date specified in section 106(3) of this Act, in the manner authorized for fiscal year 2020, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose: Provided, That grants under section 418 of the Social Security Act shall be issued on the same basis as grants under section 403(a)(1) of such Act. 
150. 
(a)The remaining unobligated balances of funds as of September 30, 2020, from amounts credited and merged pursuant to the second proviso under the heading Department of Health and Human Services—Centers for Disease Control and Prevention—Buildings and Facilities in title II of the Departments of Labor, Health and Human Services, Education, and Related Agencies Appropriations Act, 2016 (division H of Public Law 114–113) are hereby rescinded, and, in addition to amounts otherwise provided by section 101, an amount of additional new budget authority equivalent to the amount rescinded pursuant to this subsection is hereby appropriated on September 30, 2020, for an additional amount for fiscal year 2020, to remain available until September 30, 2025, and shall be available for the same purposes, in addition to other funds as may be available for such purposes, and under the same authorities for which the funds were originally transferred and merged pursuant to Public Law 114–113. (b) (1)This section shall become effective immediately upon enactment of this Act. 
(2)If this Act is enacted after September 30, 2020, this section shall be applied as if it were in effect on September 30, 2020. 151. (a)Notwithstanding section 101, section 529 of division A of Public Law 116–94 shall be applied by substituting $1,150,000,000 for $3,169,819,000 and by substituting section 2104(a)(24) for section 2104(a)(23). 
(b)Notwithstanding section 101, section 530 of division A of Public Law 116–94 shall be applied by substituting $11,005,661,000 for $6,093,181,000. 152. (a)Funds made available in Public Law 113–235 to the accounts of the National Institutes of Health that were available for obligation through fiscal year 2015 and were obligated for multi-year research grants shall be available through fiscal year 2021 for the liquidation of valid obligations incurred in fiscal year 2015 if the Director of the National Institutes of Health determines the project suffered an interruption of activities attributable to SARS–CoV–2. 
(b) 
(1)This section shall become effective immediately upon enactment of this Act. (2)If this Act is enacted after September 30, 2020, this section shall be applied as if it were in effect on September 30, 2020. 
153. 
(a)Funds made available in Public Law 113–76 under the heading Rehabilitation Services and Disability Research that were available for obligation through fiscal year 2015 for the Automated Personalization Computing Project pursuant to the first four provisos under that heading in that Act are to remain available through fiscal year 2021 for the liquidation of valid obligations incurred in fiscal years 2014 or 2015. (b) (1)This section shall become effective immediately upon enactment of this Act. 
(2)If this Act is enacted after September 30, 2020, this section shall be applied as if it were in effect on September 30, 2020. 154.Section 114(f) of the Higher Education Act of 1965 (20 U.S.C. 1011c(f)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2020. 
155.Section 458(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087h(a)(4)) shall be applied through the date specified in section 106(3) of this Act by substituting 2021 for 2020. 156. (a)The remaining unobligated balances of funds as of September 30, 2020, from amounts made available to Corporation for National and Community Service—Salaries and Expenses in title IV of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), are hereby rescinded, and in addition to amounts otherwise provided by section 101, an amount of additional new budget authority equivalent to the amount rescinded pursuant to this subsection is hereby appropriated on September 30, 2020, for an additional amount for fiscal year 2020, to remain available until September 30, 2021, and shall be available for the same purposes, in addition to other funds as may be available for such purposes, and under the same authorities for which the funds were originally provided in Public Law 116–94. 
(b)The remaining unobligated balances of funds as of September 30, 2020, from amounts made available to Corporation for National and Community Service—Operating Expenses in title IV of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), are hereby rescinded, and in addition to amounts otherwise provided by section 101, an amount of additional new budget authority equivalent to the amount rescinded pursuant to this subsection is hereby appropriated on September 30, 2020, for an additional amount for fiscal year 2020, to remain available until September 30, 2021, and shall be available for the same purposes, in addition to other funds as may be available for such purposes, and under the same authorities for which the funds were originally provided in Public Law 116–94: Provided, That any amounts appropriated by the preceding proviso shall not be subject to the allotment requirements otherwise applicable under sections 129(a), (b), (d), and (e) of the National and Community Service Act of 1993. 
(c)The remaining unobligated balances of funds as of September 30, 2020, from amounts made available to Corporation for National and Community Service—Office of Inspector General in title IV of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), are hereby rescinded, and in addition to amounts otherwise provided by section 101, an amount of additional new budget authority equivalent to the amount rescinded pursuant to this subsection is hereby appropriated on September 30, 2020, for an additional amount for fiscal year 2020, to remain available until September 30, 2021, and shall be available for the same purposes, in addition to other funds as may be available for such purposes, and under the same authorities for which the funds were originally provided in Public Law 116–94. (d) (1)Section 3514(b) of title III of division A of Public Law 116–136 is hereby repealed, and such section shall be applied hereafter as if such subsection had never been enacted. 
(2) 
(A)In generalThe amounts provided under this subsection are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (B)Designation in the senateIn the Senate, this subsection is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 
(C)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(7) and (c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this subsection— (i)shall not be estimated for purposes of section 251 of such Act; 
(ii)shall not be estimated for purposes of paragraph (4)(C) of section 3 of the Statutory Pay As-You-Go Act of 2010 as being included in an appropriation Act; and (iii)shall be treated as if they were contained in a PAYGO Act, as defined by section 3(7) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 932(7)). 
(e) 
(1)This section shall become effective immediately upon enactment of this Act. (2)If this Act is enacted after September 30, 2020, this section shall be applied as if it were in effect on September 30, 2020. 
157.Notwithstanding any other provision of this Act, there is hereby appropriated for fiscal year 2021 for payment to the John R. Lewis Revocable Trust, beneficiary of John R. Lewis, late a Representative from the State of Georgia, $174,000. 158.Notwithstanding section 101, amounts are provided for House of Representatives—Salaries and Expenses at a rate for operations of $1,383,725,000. 
159.Notwithstanding any other provision of this Act— (1)the authority of the Library of Congress to reimburse the Little Scholars Child Development Center at the Library of Congress under section 19004 of the CARES Act (2 U.S.C. 162b note; 134 Stat. 578) shall remain in effect with respect to salaries incurred until the termination of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic; and 
(2)the authority of the Government Accountability Office to reimburse the Tiny Findings Child Development Center under section 19009 of the CARES Act (134 Stat. 579) shall remain in effect with respect to salaries incurred until the termination of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic. (3)Section 19005(a) of the CARES Act (2 U.S.C. 1816b note; 134 Stat. 578) shall be amended by striking for not more than 16 weeks and inserting in its place until the termination of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic. 
160. 
(a)ExtensionNotwithstanding sections 3902(a) and 3904(b) of title 41, United States Code, if the performance or delivery of services procured under a severable service contract of the Library of Congress is delayed or otherwise affected by the COVID–19 Pandemic, the period for the performance or delivery of services under the contract may be extended for a period equivalent to the delay or suspension of services, but not exceeding an additional 12 months. (b)Contracts coveredThis section applies with respect to contracts for severable services procured for a period beginning in fiscal year 2019 or fiscal year 2020. 
161.Effective upon enactment of this Act, the matter preceding the first proviso under the heading Department of Veterans Affairs—Veterans Benefits Administration—Compensation and Pensions in division F of Public Law 116–94 is amended by replacing shall become available on October 1, 2020: with , to remain available until expended and to become available on October 1, 2020:. 162.Amounts made available by section 101 for Department of Veterans Affairs—Departmental Administration—Veterans Electronic Health Record may be apportioned up to the rate for operations necessary to maintain support activities related to implementation and maintenance of a Veterans Electronic Health Record system, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, and salaries and expenses of employees hired under titles 5 and 38, United States Code. 
163.Notwithstanding section 106 of this Act, at any time during fiscal year 2021, the Secretary of Veterans Affairs may transfer up to $140,000,000 of the unobligated balances available under the heading Department of Veterans Affairs—Veterans Health Administration—Medical Services in title X of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) to the Canteen Service Revolving Fund of the Department to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That amounts so transferred shall be for offsetting the losses resulting from the coronavirus pandemic of Veterans Canteen Service collections pursuant to chapter 78 of title 38, United States Code: Provided further, That the transferred amounts shall be in addition to any other funds made available for this purpose: Provided further, That amounts transferred under this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
164.Amounts made available by section 101 to the Department of State for Administration of Foreign Affairs—Repatriation Loans Program Account may be apportioned up to the rate for operations necessary to accommodate increased demand for commitments for repatriation loans authorized by section 4(b)(2)(B) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2671(b)(2)(B)). 165.Section 21009 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) shall continue in effect through the date specified in section 106 of this Act. 
166. 
(a)During the period covered by this Act, section 1(b)(1) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(1)) shall be applied by substituting the costs of providing consular services for such costs. (b)During the period covered by this Act, discretionary amounts made available by section 101 to the Department of State in title I under the heading Administration of Foreign Affairs and discretionary unobligated balances under such heading from prior Acts making appropriations for the Department of State, foreign operations, and related programs, may be transferred to the Consular and Border Security Programs account if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to sustain consular operations, following consultation with such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available in this Act and under any other provision of law: Provided further, That no amounts may be transferred from amounts designated for Overseas Contingency Operations/Global War on Terrorism or as emergency requirements pursuant to a concurrent resolution on the budget or section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(c)Amounts made available by section 101 to the Department of State for Diplomatic Programs may be apportioned up to the rate for operations necessary to sustain consular operations, and the obligation of such apportioned funds shall be subject to the regular notification procedures of the Committees on Appropriations. 167.Notwithstanding any other provision of this Act, and subject to the regular notification procedures of the Committees on Appropriations, the limitations in section 7044(e)(2) of division G of Public Law 116–94 shall not apply to funds made available in this Act or in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020, for disaster relief; to protect human rights, locate and identify missing persons, and assist victims of torture; to promote justice, accountability, and reconciliation; to enhance maritime security and domain awareness; and for International Military Education and Training. 
168.Section 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) is amended by striking October 1, 2020 and inserting October 1, 2021. 169. (a)The remaining unobligated balances of funds, as of September 30, 2020, from amounts made available to Department of Transportation—Office of the Secretary—National Infrastructure Investments in title I of division K of the Consolidated Appropriations Act, 2017 (Public Law 115–31), other than such funds administratively allocated to carry out the administration and oversight of awards under the national infrastructure investments program, are hereby rescinded, and in addition to amounts otherwise provided by section 101, an amount of additional new budget authority equivalent to the amount rescinded pursuant to this subsection is hereby appropriated on September 30, 2020, for an additional amount for fiscal year 2020, to remain available until September 30, 2021, in addition to other funds as may be available for such purposes, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2017 National Infrastructure Investments grants (also known as the Better Utilizing Investments to Leverage Development, or BUILD grants). 
(b)The remaining unobligated balances of funds, as of September 30, 2020, from amounts made available to Department of Transportation—Office of the Secretary—National Infrastructure Investments in title I of division L of the Consolidated Appropriations Act, 2018 (Public Law 115–141), other than such funds administratively allocated to carry out the administration and oversight of awards under the national infrastructure investments program, are hereby rescinded, and in addition to amounts otherwise provided by section 101, an amount of additional new budget authority equivalent to the amount rescinded pursuant to this subsection is hereby appropriated on September 30, 2020, for an additional amount for fiscal year 2020, to remain available until September 30, 2021, in addition to other funds as may be available for such purposes, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2018 National Infrastructure Investments grants (also known as the Better Utilizing Investments to Leverage Development, or BUILD grants). (c) (1)This section shall become effective immediately upon enactment of this Act. 
(2)If this Act is enacted after September 30, 2020, this section shall be applied as if it were in effect on September 30, 2020. 170.Notwithstanding section 101, the matter preceding the first proviso under the heading Government National Mortgage Association—Guarantees of Mortgage-Backed Securities Loan Guarantee Program Account in the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) shall be applied by substituting $1,278,000,000,000 for $550,000,000,000: Provided, That amounts made available under such heading by this Act may be apportioned up to the rate for operations necessary to accommodate increased demand for new commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act as amended (12 U.S.C. 1721(g)). 
171. 
(a)Funds previously made available in the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6) for the Choice Neighborhoods Initiative that were available for obligation through fiscal year 2015 are to remain available through fiscal year 2021 for the liquidation of valid obligations incurred in fiscal years 2013 through 2015. (b) (1)This section shall become effective immediately upon enactment of this Act. 
(2)If this Act is enacted after September 30, 2020, this section shall be applied as if it were in effect on September 30, 2020. 172.Amounts made available by section 101 to the Department of Housing and Urban Development for Housing Programs—Housing for the Elderly may be apportioned up to the rate for operations necessary to— 
(1)maintain project rental assistance for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(2)), including making amendments to contracts for such assistance and renewing expiring contracts for such assistance for up to a 1-year term; and (2)be available to make awards to existing grantees to continue, without competition, demonstration programs to test housing with services models for the elderly that demonstrate the potential to delay or avoid the need for nursing home care. 
173.Amounts provided by section 111 to the Department of Agriculture for Corporations—Commodity Credit Corporation Fund—Reimbursement for Net Realized Losses may be used, prior to the completion of the report described in section 2 of the Act of August 17, 1961 (15 U.S.C. 713a-11), to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, as of September 17, 2020. This Act may be cited as the Continuing Appropriations Act, 2021.  
BSurface Transportation Program Extension 
ISurface Transportation Programs 
1101.Extension of Federal surface transportation programs 
(a)In generalExcept as otherwise provided in this division, the requirements, authorities, conditions, eligibilities, limitations, and other provisions authorized under the covered laws, which would otherwise expire on or cease to apply after September 30, 2020, are incorporated by reference and shall continue in effect through September 30, 2021. (b)Authorization of appropriations (1)Highway trust fund (A)Highway AccountThere is authorized to be appropriated from the Highway Account for fiscal year 2021, for each program with respect to which amounts are authorized to be appropriated from such account for fiscal year 2020, an amount equal to the amount authorized for appropriation with respect to the program from such account under the covered laws for fiscal year 2020. 
(B)Mass Transit AccountThere is authorized to be appropriated from the Mass Transit Account for fiscal year 2021, for each program with respect to which amounts are authorized to be appropriated from such account for fiscal year 2020, an amount equal to the amount authorized for appropriation with respect to the program from such account under the covered laws for fiscal year 2020. (2)General fundThere is authorized to be appropriated for fiscal year 2021, for each program under the covered laws with respect to which amounts are authorized to be appropriated for fiscal year 2020 from an account other than the Highway Account or the Mass Transit Account, an amount that is not less than the amount authorized for appropriation with respect to the program under the covered laws for fiscal year 2020. 
(c)Use of fundsAmounts authorized to be appropriated for fiscal year 2021 with respect to a program under subsection (b) shall be distributed, administered, limited, and made available for obligation in the same manner as amounts authorized to be appropriated with respect to the program for fiscal year 2020 under the covered laws. (d)Obligation limitationA program for which amounts are authorized to be appropriated under subsection (b)(1) shall be subject to a limitation on obligations for fiscal year 2021 in the same amount and in the same manner as the limitation applicable with respect to the program for fiscal year 2020. 
(e)DefinitionsIn this section: (1)Covered lawsThe term covered laws means the following: 
(A)Titles I, II, III, IV, V, VI, VII, VIII, XI, and XXIV of the FAST Act (Public Law 114–94). (B)Division A, division B, subtitle A of title I and title II of division C, and division E of MAP–21 (Public Law 112–141). 
(C)Titles I, II, and III of the SAFETEA–LU Technical Corrections Act of 2008 (Public Law 110–244). (D)Titles I, II, III, IV, V, and VI of SAFETEA–LU (Public Law 109–59). 
(E)Titles I, II, III, IV, and V of the Transportation Equity Act for the 21st Century (Public Law 105–178). (F)Titles II, III, and IV of the National Highway System Designation Act of 1995 (Public Law 104–59). 
(G)Titles I, II, III, IV, V, and VI of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240). (H)Title 23, United States Code. 
(I)Sections 116, 117, 330, 5128, 5505, and 24905 and chapters 53, 139, 303, 311, 313, 701, and 702 of title 49, United States Code. (2)Highway AccountThe term Highway Account means the portion of the Highway Trust Fund that is not the Mass Transit Account. 
(3)Mass Transit AccountThe term Mass Transit Account means the portion of the Highway Trust Fund established under section 9503(e)(1) of the Internal Revenue Code of 1986. 1102.Nationally significant freight and highway projectsSection 117(d)(2)(A) of title 23, United States Code, is amended in the matter preceding clause (i)— 
(1)by striking $500,000,000 and inserting $600,000,000; and (2)by striking 2020 and inserting 2021. 
1103.Highway safety research and developmentSection 403(h)(2) of title 23, United States Code, is amended— (1)by striking 2020 and inserting 2021; and 
(2)by striking $21,248,000 and inserting $26,560,000. 1104.Rail-related provisions (a)Federal funding for operating lossesSection 24321 of title 49, United States Code, is amended— 
(1)by striking subsection (d); and (2)by redesignating subsection (e) as subsection (d). 
(b)Direct loans and loan guaranteesSection 502(b)(3) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(b)(3)) is amended by striking September 30, 2020 and inserting September 30, 2021. 1105.Suspension for extension period of adjustments for additional deposits into Highway Trust FundSection 105 of title 23, United States Code, shall not apply to monies deposited into the Highway Trust Fund by this division. 
1106.Prohibition on use of fundsNone of the funds authorized in this division or any other Act may be used to adjust apportionments for the Mass Transit Account of the Highway Trust Fund or withhold funds from apportionments for the Mass Transit Account of the Highway Trust Fund pursuant to section 9503(e)(4) of the Internal Revenue Code of 1986 in fiscal year 2021. 1107.Appalachian Regional Commission (a)Authorization of appropriationsSection 14703 of title 40, United States Code, is amended— 
(1)in subsection (a)(5) by striking 2020 and inserting 2021; and (2)in subsection (c) by striking 2020 and inserting 2021. 
(b)TerminationSection 14704 of title 40, United States Code, is amended by striking 2020 and inserting 2021.  IITrust Funds 1201.Extension of Highway Trust Fund expenditure authoritySection 9503 of the Internal Revenue Code of 1986 is amended— 
(1)by striking October 1, 2020 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting October 1, 2021; and (2)by striking FAST Act in subsections (c)(1) and (e)(3) and inserting Continuing Appropriations Act, 2021 and Other Extensions Act. 
1202.Sport fish restoration and boating trust fundSection 9504 of the Internal Revenue Code of 1986 is amended— (1)by striking FAST Act each place it appears in subsection (b)(2) and inserting Continuing Appropriations Act, 2021 and Other Extensions Act; and 
(2)by striking October 1, 2020 in subsection (d)(2) and inserting October 1, 2021. 1203.Leaking underground storage tank trust fundSection 9508(e)(2) of the Internal Revenue Code of 1986 is amended by striking October 1, 2020 and inserting October 1, 2021. 
1204.Further additional transfers to highway trust fundSubsection (f) of section 9503 of the Internal Revenue Code of 1986 is amended by redesignating paragraph (10) as paragraph (11) and by inserting after paragraph (9) the following new paragraph:  (10)Further transfers to trust fundOut of money in the Treasury not otherwise appropriated, there is hereby appropriated— 
(A)$10,400,000,000 to the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund; and (B)$3,200,000,000 to the Mass Transit Account in the Highway Trust Fund.. 
1205.Additional transfer to trust fundSection 9502 of the Internal Revenue Code of 1986 is amended by adding at the end the following:   (f)Additional transfer to trust fundOut of money in the Treasury not otherwise appropriated, there is hereby appropriated $14,000,000,000 to the Airport and Airway Trust Fund.. 
CHealth Extenders 
IPublic Health Extenders 
2101.Community Health Centers, National Health Service Corps, and Teaching health centers that operate graduate medical education programs 
(a)Community health centersSection 10503(b)(1)(F) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)(F)) is amended— (1)by striking $668,493,151 and inserting $789,041,096; and 
(2)by striking November 30, 2020 and inserting December 11, 2020. (b)National Health Service CorpsSection 10503(b)(2)(H) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)(H)) is amended— 
(1)by striking $51,808,219 and inserting $61,150,685; and (2)by striking November 30, 2020 and inserting December 11, 2020. 
(c)Teaching health centers that operate graduate medical education programsSection 340H(g)(1) of the Public Health Service Act (42 U.S.C. 256h(g)(1)) is amended— (1)by striking $21,141,096 and inserting $24,953,425; and 
(2)by striking November 30, 2020 and inserting December 11, 2020. (d)Application of provisionsAmounts appropriated pursuant to the amendments made by this section for the period beginning on October 1, 2020, through December 11, 2020, shall be subject to the requirements contained in Public Law 116–94 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254 through 256). 
(e)Conforming amendmentParagraph (4) of section 3014(h) of title 18, United States Code, is amended— (1)by striking Social Services Act,,, and inserting Social Services Act,; and  
(2)by striking and section 3831 of the CARES Act and inserting , section 3831 of the CARES Act, and section 2101 of the Continuing Appropriations Act, 2021 and Other Extensions Act. 2102.Diabetes programs (a)Special diabetes programs for Type I diabetesSection 330B(b)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(D)) is amended— 
(1)by striking $25,068,493 and inserting $29,589,042; and (2)by striking November 30, 2020 and inserting December 11, 2020. 
(b)Special diabetes programs for IndiansSection 330C(c)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(D)) is amended— (1)by striking $25,068,493 and inserting $29,589,042; and 
(2)by striking November 30, 2020 and inserting December 11, 2020. 2103.Personal responsibility educationSection 513 of the Social Security Act (42 U.S.C. 713) is amended by striking November 30, 2020 each place it appears and inserting December 11, 2020. 
2104.Sexual risk avoidance educationSection 510 of the Social Security Act (42 U.S.C. 710) is amended— (1)by striking November 30, 2020 each place it appears and inserting December 11, 2020; 
(2)in subsection (a)(2)(B)(i), by striking such period, for fiscal year 2020 and inserting the period described in subparagraph (A), for fiscal year 2021; and (3)in subsection (f)(2), by striking and 2019 and inserting through 2020,. 
2105.Rare Pediatric Disease Priority Review Voucher extensionSection 529(b)(5) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360ff(b)(5)) is amended— (1)by striking September 30, 2020 each place it appears and inserting December 11, 2020; and 
(2)in subparagraph (B), by striking September 30, 2022 and inserting December 11, 2022. 2106.Authorization to accumulate excess annual leave (a)In generalNotwithstanding section 219 of the Public Health Service Act (42 U.S.C. 210–1), a commissioned officer of the Public Health Service who, except for this section, would lose at the end of the fiscal year 2020 accumulated annual leave in excess of 60 days, may retain such amounts of accumulated annual leave in excess of 60 days. 
(b)Use of excess leaveAnnual leave retained pursuant to subsection (a) shall be lost unless it is used by the officer no later than September 30, 2023.  (c)ApplicabilityThis section shall not apply to an officer on terminal leave preceding separation, retirement, or release from active duty, as of the effective date specified in subsection (d). 
(d)Effective dateThis section shall become effective on the earlier of— (1)the date of the enactment of this Act; or 
(2)September 30, 2020.  2107.HHS Services and Supply FundEffective as if included in the enactment of the paragraph beginning with Service and supply fund: under the heading Public Health Service in the Federal Security Agency Appropriation Act, 1946 (42 U.S.C. 231), such paragraph shall be applied with respect to any fiscal year as though the phrase central services referred to central services for any Federal agency.  
IIMedicare Extenders 
2201.Extension of the work geographic index floor under the Medicare ProgramSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)), as amended by section 3801 of the CARES Act (Public Law 116–136), is amended by striking December 1, 2020 and inserting December 12, 2020.  2202.Extension of funding for quality measure endorsement, input, and selectionSection 1890(d)(2) of the Social Security Act (42 U.S.C. 1395aaa(d)(2)), as amended by section 3802 of the CARES Act (Public Law 116–136), is amended— 
(1) in the first sentence, by striking November 30, 2020 and inserting December 11, 2020; and (2)in the third sentence, by striking November 30, 2020 and inserting December 11, 2020. 
2203.Extension of funding outreach and assistance for low-income programs 
(a)State Health Insurance ProgramsSubsection (a)(1)(B) of section 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note), as amended by section 3306 of the Patient Protection and Affordable Care Act (Public Law 111–148), section 610 of the American Taxpayer Relief Act of 2012 (Public Law 112–240), section 1110 of the Pathway for SGR Reform Act of 2013 (Public Law 113–67), section 110 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93), section 208 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), section 50207 of division E of the Bipartisan Budget Act of 2018 (Public Law 115–123), section 1402 of division B of the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019 (Public Law 116–59), section 1402 of division B of the Further Continuing Appropriations Act, 2020, and Further Health Extenders Act of 2019 (Public Law 116–69), section 103 of division N of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), and section 3803 of the CARES Act (Public Law 116–136) is amended in clause (xi) by striking November 30, 2020 and inserting December 11, 2020. (b)Area Agencies on AgingSubsection (b)(1)(B) of such section 119, as so amended, is amended in clause (xi) by striking November 30, 2020 and inserting December 11, 2020. 
(c)Aging and Disability Resource CentersSubsection (c)(1)(B) of such section 119, as so amended, is amended in clause (xi) by striking November 30, 2020 and inserting December 11, 2020. (d)Contract with the National Center for Benefits and Outreach EnrollmentSubsection (d)(2) of such section 119, as so amended, is amended in clause (xi) by striking November 30, 2020 and inserting December 11, 2020. 
IIIMedicaid Extenders 
2301.Extension of Money Follows the Person Rebalancing DemonstrationSection 6071(h)(1)(H) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note), as inserted by section 3811 of the CARES Act (Public Law 116–136), is amended by striking November 30, 2020 and inserting December 11, 2020. 2302.Extension of spousal impoverishment protections (a)In generalSection 2404 of the Patient Protection and Affordable Care Act (42 U.S.C. 1396r–5 note), as amended by section 3812 of the CARES Act (Public Law 116–136), is amended by striking November 30, 2020 and inserting December 11, 2020. 
(b)Rule of ConstructionNothing in section 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) or section 1902(a)(17) or 1924 of the Social Security Act (42 U.S.C. 1396a(a)(17), 1396r–5) shall be construed as prohibiting a State from— (1)applying an income or resource disregard under a methodology authorized under section 1902(r)(2) of such Act (42 U.S.C. 1396a(r)(2))— 
(A)to the income or resources of an individual described in section 1902(a)(10)(A)(ii)(VI) of such Act (42 U.S.C. 1396a(a)(10)(A)(ii)(VI)) (including a disregard of the income or resources of such individual’s spouse); or (B)on the basis of an individual’s need for home and community-based services authorized under subsection (c), (d), (i), or (k) of section 1915 of such Act (42 U.S.C. 1396n) or under section 1115 of such Act (42 U.S.C. 1315); or 
(2)disregarding an individual’s spousal income and assets under a plan amendment to provide medical assistance for home and community-based services for individuals by reason of being determined eligible under section 1902(a)(10)(C) of such Act (42 U.S.C. 1396a(a)(10)(C)) or by reason of section 1902(f) of such Act (42 U.S.C. 1396a(f)) or otherwise on the basis of a reduction of income based on costs incurred for medical or other remedial care under which the State disregarded the income and assets of the individual’s spouse in determining the initial and ongoing financial eligibility of an individual for such services in place of the spousal impoverishment provisions applied under section 1924 of such Act (42 U.S.C. 1396r–5). 2303.Delay of DSH reductionsSection 1923(f)(7)(A) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)), as amended by section 3813 of the CARES Act (Public Law 116–136), is amended— 
(1)in clause (i), in the matter preceding subclause (I), by striking December 1, 2020 and inserting December 12, 2020; and (2)in clause (ii)(I), by striking December 1, 2020 and inserting December 12, 2020.  
2304.Extension of Community Mental Health Services Demonstration ProgramSection 223(d)(3) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note), as amended by section 3814 of the CARES Act (Public Law 116–136), is amended by striking November 30, 2020 and inserting December 11, 2020.  IVMedicare Part B Premium Adjustment 2401.2021 Medicare part B premium and deductible (a)2021 premium and deductible and repayment through future premiumsSection 1839(a) of the Social Security Act (42 U.S.C. 1395r(a)) is amended— 
(1)in the second sentence of paragraph (1), by striking (5) and (6) and inserting (5), (6), and (7);  (2)in paragraph (6)(C)— 
(A)in clause (i), by striking “section 1844(d)(1)” and inserting “subsections (d)(1) and (e)(1) of section 1844”; and (B)in clause (ii), by striking “paragraph (5)” and inserting paragraphs (5) and (7); and  
(3)by adding at the end the following:   (7) (A)In applying this part (including subsection (i) and section 1833(b)), the monthly actuarial rate for enrollees age 65 and over for 2021 shall be determined to be equal to the sum of— 
(i)the monthly actuarial rate for enrollees age 65 and over for 2020; plus (ii)25 percent of the difference between such rate for 2020 and the preliminary monthly actuarial rate for enrollees age 65 and over for 2021 (as estimated under subparagraph (B)). 
(B)For purposes of subparagraph (A)(ii), the Secretary shall estimate a preliminary monthly actuarial rate for enrollees age 65 and over for 2021 using the methodology described in paragraph (1) and as if subparagraph (A) of this paragraph did not apply. The Secretary shall make the estimate under the previous sentence as if the transfers described in section 1844(f)(1) have been made.. (b)Transitional government contributionSection 1844 of the Social Security Act (42 U.S.C. 1395w) is amended— 
(1)in subsection (a), by adding at the end the following new sentence: In applying paragraph (1), the amounts transferred under subsection (e)(1) with respect to enrollees described in subparagraphs (A) and (B) of such subsection shall be treated as premiums payable and deposited in the Trust Fund under subparagraphs (A) and (B), respectively, of paragraph (1).; and (2)by adding at the end the following:  
 
(e) 
(1)For 2021, there shall be transferred from the General Fund to the Trust Fund an amount, as estimated by the Chief Actuary of the Centers for Medicare & Medicaid Services, equal to the reduction in aggregate premiums payable under this part for a month in such year (excluding any changes in amounts collected under section 1839(i)) that are attributable to the application of section 1839(a)(7) with respect to— (A)enrollees age 65 and over; and 
(B)enrollees under age 65.Such amounts shall be transferred from time to time as appropriate.  (2)Premium increases affected under section 1839(a)(6) shall not be taken into account in applying subsection (a). 
(3)There shall be transferred from the Trust Fund to the General Fund of the Treasury amounts equivalent to the additional premiums payable as a result of the application of section 1839(a)(6), excluding the aggregate payments attributable to the application of section 1839(i)(3)(A)(ii)(II).. (c)Additional transitional government contributionSection 1844 of the Social Security Act (42 U.S.C. 1395w), as amended by subsection (b)(2), is amended by adding at the end the following: 
 
(f) 
(1)There shall be transferred from the General Fund of the Treasury to the Trust Fund an amount, as estimated by the Chief Actuary of the Centers for Medicare & Medicaid Services, equal to amounts paid in advance for items and services under this part during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the date of the enactment of this paragraph. (2)There shall be transferred from the Trust Fund to the General Fund of the Treasury amounts equivalent to the sum of— 
(A)the amounts by which claims have offset (in whole or in part) the amount of such payments described in paragraph (1); and (B)the amount of such payments that have been repaid (in whole or in part). 
(3)Amounts described in paragraphs (1) and (2) shall be transferred from time to time as appropriate.. (d)Indentation correctionSection 1839(i)(3)(A)(ii) of the Social Security Act (42 U.S.C. 1395r(i)(3)(A)(ii)) is amended by moving the indentation of subclause (I) two ems to the right. 
VAccelerated and Advance Payment Programs 
2501.Modifying accelerated and advance payment programs under parts A and B of the Medicare program during the COVID–19 emergency 
(a)Special repayment rules and other modifications 
(1)Part A 
(A)In generalSection 1815(f)(2)(C) of the Social Security Act (42 U.S.C. 1395g(f)(2)(C)) is amended to read as follows:  (C)In the case of a payment made under the terms of the program under subsection (e)(3), including such program as expanded pursuant to this subsection, on or after the date of the enactment of the CARES Act and so made during the emergency period described in section 1135(g)(1)(B), upon request of a hospital, the Secretary shall— 
(i)provide 1 year before payments for items and services furnished by the hospital are offset to recoup payments under such program; (ii)provide that any such offset be an amount equal to— 
(I)during the first 11 months in which any such offsets are made with respect to payment for items and services furnished by the hospital, 25 percent of the amount of such payment for such items and services; and (II)during the succeeding 6 months, 50 percent of the amount of such payment for such items and services; and 
(iii)allow 29 months from the date of the first payment under such program to such provider before requiring that the outstanding balance be paid in full.. (B)Authority for discretionSection 1815(f)(2)(A)(ii) of the Social Security Act (42 U.S.C. 1395g(f)(2)(A)(ii)) is amended by inserting (or, with respect to requests submitted to the Secretary after April 26, 2020, may) after shall.. 
(C)Application to other part A providers 
(i)In generalIn the case of a payment made under the terms of an applicable program (as defined in clause (ii)), on or after the date of the enactment of the CARES Act (Public Law 116–136) and so made during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), upon request of an applicable provider (as defined in clause (iii)), the provisions of section 1815(f)(2)(C) of such Act (42 U.S.C. 1395g(f)(2)(C)), as amended by subparagraph (A), shall apply with respect to such payment in the same manner as such provisions apply with respect to a payment made under the terms of the program under subsection (e)(3) of section 1815 of such Act (42 U.S.C. 1395g), including such program as expanded pursuant to subsection (f) of such section, on or after the date of the enactment of the CARES Act (Public Law 116–136) and so made during such emergency period. (ii)Applicable program definedIn this clause, the term applicable program means— 
(I)the programs under sections 413.64(g), 412.541(f), 412.632(e), 412.116(f), 413.350(d), or 418.307 of title 42, Code of Federal Regulations (or any successor regulations); and (II)any other comparable program under part A of title XVIII of the Social Security Act, as determined by the Secretary. 
(iii)Applicable providerIn this clause, the term applicable provider means a provider of services that is eligible for payment under an applicable program. (2)Part B (A)In generalIn the case of a payment made under the terms of the program described in section 421.214 of title 42, Code of Federal Regulations (or any successor regulation) on or after the date of the enactment of the CARES Act (Public Law 116–136) and so made during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), the Secretary of Health and Human Services shall, upon request of the provider of services or supplier receiving such payment— 
(i)provide 1 year before payments for items and services furnished by such provider or supplier are offset to recoup payments under such program; (ii)provide that any such offset be an amount equal to— 
(I)during the first 11 months in which any such offsets are made with respect to payment for items and services furnished by such provider or supplier, 25 percent of the amount of such payment for such items and services; and (II)during the succeeding 6 months, 50 percent of the amount of such payment for such items and services; and 
(iii)allow 29 months from the date of the first payment under such program to such provider or supplier before requiring that the outstanding balance be paid in full. (B)Limitation on further part B advance paymentsWith respect to the period of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)) beginning on the date of the enactment of this Act, the total amount of payments made under the terms of the program described in section 421.214 of title 42, Code of Federal Regulations (or any successor regulation)— 
(i)for the portion of 2020 occurring during such period of the emergency period and for each year, shall not exceed $10,000,000; (ii)for each year beginning and ending during such period of the emergency period, shall not exceed $10,000,000; and 
(iii)for the last year beginning during such period of the emergency period, the portion of such last year occurring during such period of the emergency period, shall not exceed $10,000,000. (b)Interest rates (1)Part A (A)In generalSection 1815(d) of the Social Security Act (42 U.S.C. 1395g(d)) is amended by inserting before the period at the end the following: (or, in the case of such a determination made with respect to a payment made on or after the date of the enactment of the CARES Act and during the emergency period described in section 1135(g)(1)(B) under the program under subsection (e)(3), including such program as expanded pursuant to subsection (f), at a rate of 4 percent). 
(B)Application to other part A providersIn the case of a determination under section 1815(d) of the Social Security Act (42 U.S.C. 1395g(d)) with respect to a payment made on or after the date of the enactment of the CARES Act (Public Law 116–136) and during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)) under an applicable program (as defined in subsection (a)(1)(C)(ii)), the amendment made by subparagraph (A) shall apply with respect to such determination in the same manner as such amendment applies with respect to a payment made on or after the date of the enactment of the CARES Act (Public Law 116–136) and during such emergency period under the program under subsection (e)(3) of section 1815 of such Act (42 U.S.C. 1395g), including such program as expanded pursuant to subsection (f) of such section. (2)Part BSection 1833(j) of the Social Security Act (42 U.S.C. 1395l(j)) is amended by inserting before the period at the end the following: (or, in the case of such a determination made with respect to a payment made on or after the date of the enactment of the CARES Act and during the emergency period described in section 1135(g)(1)(B) under the program described in section 421.214 of title 42, Code of Federal Regulations (or any successor regulation), at a rate of 4 percent). 
(c)Publication of data 
(1)Data during COVID–19 emergency 
(A)Initial publicationNot later than 2 weeks after the date of the enactment of this section, the Secretary shall post on the public website of the Centers for Medicare & Medicaid Services data that includes the following information with respect to specified payments (as defined in paragraph (3)(E)) made as of such date and for which data is available: (i)The total amount of such payments made under each applicable payment program (as defined in paragraph (3)(A)), including a specification of the percentage of such payments so made from the Federal Hospital Insurance Trust Fund established under section 1817 of the Social Security Act (42 U.S.C. 1395i) and the percentage of such payments so made from the Federal Supplementary Insurance Trust Fund established under section 1841 of such Act (42 U.S.C. 1395t) under each such program. 
(ii)The amount of specified payments made under each such program by type of provider of services or supplier receiving such payments.  (iii)The Centers for Medicare & Medicaid Services certification number or other appropriate number of, and the amount of such payments received by, each provider of services and supplier receiving such payments. 
(B)Interim publicationEvery 2 weeks thereafter during the emergency period, if any specified payments are made that were not included in a preceding publication of data under this paragraph, the Secretary shall post on the website described in subparagraph (A) data containing the information described in clauses (i), (ii), and (iii) of such subparagraph with respect to such specified payments. (2)Additional publicationsNot later than 15 months after the date of the enactment of the CARES Act (Public Law 116–136), and every 6 months thereafter until all specified payments have been recouped or repaid, the Secretary shall post on the website described in paragraph (1)(A) data that includes the following: 
(A)The total amount of all specified payments not recouped or repaid under each applicable payment program. (B)The amount of payments made under each such program and not recouped or repaid by type of provider of services or supplier. 
(C)The total amount of specified payments that have been recouped or repaid under each such program, including a specification of the percentage of such payments so recouped or repaid that have been deposited into the Federal Hospital Insurance Trust Fund and the percentage of such payments so recouped or repaid that have been deposited into the Federal Supplementary Insurance Trust Fund under each such program. (D)The dollar amount of interest that has been collected with respect to all specified payments under each such program. 
(3)DefinitionsIn this subsection: (A)Applicable payment programThe term applicable payment program means— 
(i)the program under subsection (e)(3) of section 1815 of the Social Security Act (42 U.S.C. 1395g), including such program as expanded under subsection (f) of such section; (ii)an applicable program (as defined in subsection (a)(1)(C)(ii) of this section); and 
(iii)the program described in section 421.214 of title 42, Code of Federal Regulations (or any successor regulation). (B)Emergency periodThe term emergency period means the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)). 
(C)Provider of services and supplierThe terms provider of services and supplier have the meaning given such terms in subsections (u) and (d), respectively, of section 1861 of such Act (42 U.S.C. 1395x). (D)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(E)Specified paymentsThe term specified payments means payments made under an applicable payment program on or after the date of the enactment of the CARES Act (Public Law 116–136) during the emergency period. VIOffsets 2601.Inclusion in the Medicaid drug rebate program of covered outpatient drugs used for medication-assisted treatment (a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— 
(1)in paragraph (29) of subsection (a)— (A)by moving the margin of such paragraph 2 ems to the right; and 
(B)by striking subject to paragraph (2) and inserting subject to paragraphs (2) and (3); and (2)in subsection (ee), by adding at the end the following: 
 
(3)Application of rebate requirementsThe requirements of section 1927 shall apply to any drug or biological product described in paragraph (1)(A) that is— (A)furnished as medical assistance in accordance with subsection (a)(29) and section 1902(a)(10)(A); and 
(B)a covered outpatient drug (as defined in section 1927(k), except that, in applying paragraph (2)(A) of such section to a drug described in paragraph (1)(A), such drug shall be deemed a prescribed drug for purposes of subsection (a)(12)).. (b)Conforming amendmentSection 1927(d)(7) of the Social Security Act (42 U.S.C. 1396r–8(d)(7)) is amended by adding at the end the following new subparagraph: 
 
(D)Drugs and biological products described in subsection (ee)(1)(A) of section 1905 that are furnished as medical assistance in accordance with subsection (a)(29) of such section and section 1902(a)(10)(A).. (c)Retroactive effective dateThe amendments made by this section shall take effect as if included in the enactment of section 1006(b) of the SUPPORT for Patients and Communities Act (Public Law 115–271; 132 Stat. 3914). 
2602.Medicaid Improvement FundSection 1941(b) of the Social Security Act (42 U.S.C. 1396w–1(b)) is amended— (1)in paragraph (1), by striking 2021 and inserting 2023; and  
(2)in paragraph (3)(A), by striking $1,960,000,000 and inserting $3,446,000,000. DOther Matters IEmergency Stopgap USCIS Stabilization Act 4101.Short titleThis title may be cited as the Emergency Stopgap USCIS Stabilization Act. 
4102.Expansion of premium processing 
(a)In generalSection 286(u) of the Immigration and Nationality Act (8 U.S.C. 1356(u)) is amended to read as follows:  (u)Premium fee for certain immigration benefit types (1)In generalThe Secretary of Homeland Security is authorized to establish and collect a premium fee for the immigration benefit types described in paragraph (2). Such fee shall be paid in addition to any other fees authorized by law, deposited as offsetting receipts in the Immigration Examinations Fee Account established under subsection (m), and used for the purposes described in paragraph (4). 
(2)Immigration benefit typesSubject to reasonable conditions or limitations, the Secretary shall establish a premium fee under paragraph (1) in connection with— (A)employment-based nonimmigrant petitions and associated applications for dependents of the beneficiaries of such petitions; 
(B)employment-based immigrant petitions filed by or on behalf of aliens described in paragraph (1), (2), or (3) of section 203(b); (C)applications to change or extend nonimmigrant status; 
(D)applications for employment authorization; and (E)any other immigration benefit type that the Secretary deems appropriate for premium processing. 
(3)Amount of fee 
(A)In generalSubject to subparagraph (C), with respect to an immigration benefit type designated for premium processing by the Secretary on or before August 1, 2020, the premium fee shall be $2,500, except that the premium fee for a petition for classification of a nonimmigrant described in subparagraph (H)(ii)(b) or (R) of section 101(a)(15) shall be $1,500. (B)Other immigration benefit typesWith respect to an immigration benefit type designated for premium processing but not described in subparagraph (A), the initial premium fee shall be established by regulation, which shall include a detailed methodology supporting the proposed premium fee amount. 
(C)Biennial adjustmentThe Secretary may adjust a premium fee under subparagraph (A) or (B) on a biennial basis by the percentage (if any) by which the Consumer Price Index for All Urban Consumers for the month of June preceding the date on which such adjustment takes effect exceeds the Consumer Price Index for All Urban Consumers for the same month of the second preceding calendar year. The provisions of section 553 of title 5, United States Code, shall not apply to an adjustment authorized under this subparagraph. (4)Use of feeFees collected under this subsection may only be used by U.S. Citizenship and Immigration Services to— 
(A)provide the services described in paragraph (5) to premium processing requestors; (B)make infrastructure improvements in adjudications processes and the provision of information and services to immigration and naturalization benefit requestors; 
(C)respond to adjudication demands, including by reducing the number of pending immigration and naturalization benefit requests; and (D)otherwise offset the cost of providing adjudication and naturalization services. 
(5)Premium processing servicesThe Secretary— (A)may suspend the availability of premium processing for designated immigration benefit requests only if circumstances prevent the completion of processing of a significant number of such requests within the required period; and 
(B)shall ensure that premium processing requestors have direct and reliable access to current case status information as well as the ability to communicate with the premium processing units at each service center or office that provides premium processing services.. (b)Expansion to new benefit requests (1)In generalNotwithstanding the requirement to set a fee by regulation under section 286(u)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1356(u)(3)(B)), as amended by subsection (a), the Secretary of Homeland Security may set a fee under that section without regard to the provisions of section 553 of title 5, United States Code, if such fee is consistent with the following: 
(A)For a petition for classification under section 203(b)(1)(C) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(1)(C)), or a petition for classification under section 203(b)(2) involving a waiver under section 203(b)(2)(B) of such Act, the fee is set at an amount not greater than $2,500 and the required processing timeframe is not greater than 45 days. (B)For an application under section 248 of the Immigration and Nationality Act (8 U.S.C. 1258) to change status to a classification described in subparagraph (F), (J), or (M) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15)), the fee is set at an amount not greater than $1,750 and the required processing timeframe is not greater than 30 days. 
(C)For an application under section 248 of the Immigration and Nationality Act (8 U.S.C. 1258) to change status to be classified as a dependent of a nonimmigrant described in subparagraph (E), (H), (L), (O), (P), or (R) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15)), or to extend such classification, the fee is set at an amount not greater than $1,750 and the required processing timeframe is not greater than 30 days. (D)For an application for employment authorization, the fee is set at an amount not greater than $1,500 and the required processing timeframe is not greater than 30 days. 
(2)ClarificationThe required processing timeframe for each of the applications and petitions described in paragraph (1) shall not commence until the date that all prerequisites for adjudication are received by the Secretary of Homeland Security. (c)Other benefit requestsIn implementing the amendments made by subsection (a), the Secretary of Homeland Security shall develop and implement processes to ensure that the availability of premium processing, or its expansion to additional immigration benefit requests, does not result in an increase in processing times for immigration benefit requests not designated for premium processing or an increase in regular processing of immigration benefit requests so designated. 
4103.Reporting requirements 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide to the appropriate Committees a 5-year plan, including projected cost estimates, procurement strategies, and a project schedule with milestones, to accomplish each of the following: (1)Establish electronic filing procedures for all applications and petitions for immigration benefits. 
(2)Accept electronic payment of fees at all filing locations. (3)Issue correspondence, including decisions, requests for evidence, and notices of intent to deny, to immigration benefit requestors electronically. 
(4)Improve processing times for all immigration and naturalization benefit requests. (b)Semi-annual briefingsNot later than 180 days after submission of the plan described in subsection (a), and on a semi-annual basis thereafter, the Secretary shall advise the appropriate Committees on the implementation status of such plan. 
(c)Appropriate Committees definedIn this section, the term appropriate Committees means— (1)the Committee on Appropriations, the Committee on the Judiciary, and the Committee on Homeland Security of the House of Representatives; and 
(2)the Committee on Appropriations, the Committee on the Judiciary, and the Committee on Homeland Security and Governmental Affairs of the Senate. IIUnited States Parole Commission Extension 4201.Short titleThis title may be cited as the United States Parole Commission Extension Act of 2020.  
4202.Amendment of Sentencing Reform Act of 1984For purposes of section 235(b) of the Sentencing Reform Act of 1984 (18 U.S.C. 3551 note; Public Law 98–473; 98 Stat. 2032), as such section relates to chapter 311 of title 18, United States Code, and the United States Parole Commission, each reference in such section to 33 years or 33-year period shall be deemed a reference to 35 years or 35-year period, respectively. 4203.Parole Commission ReportSection 3 of the United States Parole Commission Extension Act of 2018 (Public Law 115–274) is amended— 
(1)in subsection (b), by striking 2021 and inserting 2022; and (2)by adding at the end the following:  
 
(d)District of Columbia report for succeeding fiscal yearsFor each of fiscal years 2021 through 2022, not later than 90 days after the end of the fiscal year, the United States Parole Commission shall report to the Committees on the Judiciary of the Senate and House of Representatives the items in paragraphs (1) through (3) of subsection (c), for the fiscal year. . IIIAntitrust Criminal Penalty Enhancement and Reform Permanent Extension Act 4301.Short titleThis title may be cited as the Antitrust Criminal Penalty Enhancement and Reform Permanent Extension Act. 
4302.Findings; purpose 
(a)FindingsCongress finds the following: (1)Conspiracies among competitors to fix prices, rig bids, and allocate markets are categorically and irredeemably anticompetitive and contravene the competition policy of the United States. 
(2)Cooperation incentives are important to the efforts of the Antitrust Division of the Department of Justice to prosecute and deter the offenses described in paragraph (1). (b)PurposeThe purpose of this Act, and the amendments made by this Act, is to strengthen public and private antitrust enforcement by providing incentives for antitrust violators to cooperate fully with government prosecutors and private litigants through the repeal of the sunset provision of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note).  
4303.Repeal of sunset provision 
(a)RepealSection 211 of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note) is repealed. (b)Technical and conforming amendments (1)Revival and restoration (A)In generalSections 212, 213, and 214 of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note) as in effect on June 21, 2020, and as amended by the laws described in subparagraph (B), are revived and restored.  
(B)LawsThe laws described in this subparagraph are: (i)Antitrust Criminal Penalty Enhancement and Reform Act of 2004 Extension Act (Public Law 111–30; 123 Stat. 1775).  
(ii)The Act entitled An Act to amend the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 to extend the operation of such Act, and for other purposes, approved June 9, 2010 (Public Law 111–90; 124 Stat. 1275).  (2)DefinitionsSection 212 of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note) is amended— 
(A)by striking paragraph (6); and (B)by redesignating paragraph (7) as paragraph (6). 
(c)Applicability 
(1)Markers and agreements before sunsetNotwithstanding the repeal under subsection (a), section 211(b) of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note), as in effect on the day before the date of enactment of this Act, shall continue to apply to any person who received a marker or entered into an antitrust leniency agreement on or before June 22, 2020. (2)Markers and agreements after sunsetThe repeal under subsection (a) shall apply to any person who received a marker or entered into an antitrust leniency agreement on or after June 23, 2020.  
IVCommunity Services and Supports 
4401.Head Start Designation Renewal SystemNotwithstanding section 638 of the Head Start Act (42 U.S.C. 9833), if the Secretary of Health and Human Services— (1)is required to make a determination under paragraph (6) of section 641(c) of such Act (42 U.S.C. 9836a(c)) whether to renew the designation of a Head Start agency for which such determination under the schedule developed pursuant to paragraph (9)(C) of such section 641(c) is required to be made before December 31, 2020; and 
(2) cannot make such determination in accordance with such schedule because the Secretary lacks any information described in any of subparagraphs (A) through (E) of section 641(c)(1) of such Act required for the purpose of making such determination;then before December 31, 2020, the Secretary shall extend for not more than 2 years the 5-year period otherwise applicable to the designation of such Head Start agency under such Act. VBudgetary Effects 4501.Budgetary effects (a)Statutory PAYGO scorecardsThe budgetary effects of division B and each succeeding division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
(b)Senate PAYGO scorecardsThe budgetary effects of division B and each succeeding division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). (c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of division B and each succeeding division shall not be estimated— 
(1)for purposes of section 251 of such Act; and (2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. 
VINutrition and Commodities Programs 
4601.P–EBT Program ExtensionSection 1101 of the Families First Coronavirus Response Act (Public Law 116–127; 7 U.S.C. 2011 note) is amended— (1)in subsection (a)— 
(A)by striking fiscal year 2020 and inserting fiscal years 2020 and 2021; and (B)by inserting or has reduced the number of days or hours that students attend the school after school is closed; 
(2)in subsection (b), in the first sentence, by inserting and, as applicable, households with children eligible for assistance under subsection (h) after children; (3)in subsection (c), by inserting or has reduced the number of days or hours that students attend the school after school that is closed; 
(4)in subsection (f)— (A)by striking To facilitate and inserting the following: 
 
(1)In generalTo facilitate; and (B)by adding at the end the following:  
 
(2)Simplifying assumptions for school year 2020-2021A State agency may use simplifying assumptions and the best feasibly available data to provide benefits to and establish benefit levels and eligibility periods for eligible children and children eligible for assistance under subsection (h) for purposes of this section.; (5)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; 
(6)by inserting after subsection (g) the following:  (h)Assistance for children in child care (1)In generalBeginning on October 1, 2020, subject to an approved State agency plan under subsection (b) or an approved amendment to such a plan, in any case in which, during a public health emergency designation, a covered child care facility is closed or has reduced attendance or hours for at least 5 consecutive days, or 1 or more schools in the area of a covered child care facility are closed or have reduced attendance or hours for at least 5 consecutive days, each household containing at least 1 child enrolled in such a covered child care facility and the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) shall be eligible to receive assistance, in accordance with paragraph (2), until covered child care facilities or schools in the area reopen or operate at full attendance and hours, as applicable, as determined by the State agency. 
(2)AssistanceA household shall receive benefits under paragraph (1) in an amount that is equal to at least 1 breakfast and 1 lunch at the free rate for each child enrolled in a covered child care facility for each day that the child does not attend the facility because the facility is closed or operating with reduced attendance or hours. (3)State optionA State shall not be required to provide assistance under this subsection in order to provide assistance to eligible children under a State agency plan under subsection (b).; 
(7)in subsection (i) (as so redesignated)— (A)in each of paragraphs (1) through (3), by inserting a paragraph heading, the text of which comprises the term defined in that paragraph;  
(B)by redesignating paragraphs (1) through (3) as paragraphs (2), (4), and (5), respectively; (C)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)Covered child care facilityThe term covered child care facility means— (A)an organization described in subparagraph (A) or (B) of section 17(a)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(a)(2)); and 
(B)a family or group day care home.; (D)in paragraph (2) (as so redesignated), by inserting or reduced attendance or hours after closure; 
(E)by inserting after paragraph (2) (as so redesignated) the following:  (3)Free rateThe term free rate means— 
(A)with respect to a breakfast, the rate of a free breakfast under the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and (B)with respect to a lunch, the rate of a free lunch under the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).; and 
(F)by adding at the end the following:  (6)StateThe term State has the meaning given the term in section 12(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)).; and 
(8)in subsection (j) (as so redesignated), by inserting (including all administrative expenses) after this section. 4602.Extending Certain Waiver Authorities (a)National School Lunch Program requirement waivers addressing COVID–19Section 2202(e) of the Families First Coronavirus Response Act (Public Law 116–127; 42 U.S.C. 1760 note) is amended by striking September 30, 2020 and inserting September 30, 2021. 
(b)Physical presence waiver under WIC during certain public health emergenciesSection 2203(c) of the Families First Coronavirus Response Act (Public Law 116–127; 42 U.S.C. 1786 note) is amended by striking September 30, 2020 and inserting September 30, 2021. (c)Administrative requirements waiver under WICSection 2204(c) of the Families First Coronavirus Response Act (Public Law 116–127) is amended by striking September 30, 2020 and inserting September 30, 2021. 
(d)FundingThere are hereby appropriated, out of any funds in the Treasury not otherwise appropriated, such sums as may be necessary to carry out this section. 4603.SNAP Flexibilities (a)Extension of Existing SNAP Flexibilities for COVID–19 (1)State Options (A)A State agency (as defined in section 3(s) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(s))) shall have the option, without prior approval from the Secretary of Agriculture— 
(i)to extend certification periods under section 3(f) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(f)) for not more than 6 months and adjust periodic report requirements under section 6(c)(1)(D)(i) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(c)(1)(D)(i)) for some or all participating households with certification periods set to expire or periodic reports due on or before June 30, 2021, consistent with the extensions and adjustments provided in the Food and Nutrition Service’s April 22, 2020, blanket approval for extending certification and adjusting periodic reports, unless otherwise provided in this subparagraph; (ii)to allow household reporting requirements under section 273.12(a)(5)(iii) of title 7 of the Code of Federal Regulations to satisfy the recertification requirements under section 273.14 of title 7 of the Code of Federal Regulations for some or all participating households with recertification periods set to expire on or before December 31, 2021; and 
(iii)to adjust the interview requirements under sections 273.2 and 273.14(b) of title 7 of the Code of Federal Regulations for some or all household applications or recertifications through June 30, 2021, consistent with the adjustments provided in the Food and Nutrition Service’s March 26, 2020, blanket approval for adjusting interview requirements, unless otherwise provided in this subparagraph. (B)Not later than 5 days after exercising an option under subparagraph (A), a State agency shall notify the Secretary of Agriculture in writing of the option exercised, the categories of households affected by the option, and the duration of such option. 
(2)AdjustmentThe Secretary of Agriculture shall allow a State agency to suspend the requirements under sections 275.11(b)(1) and (2), 275.12, and 275.13 of title 7 of the Code of Federal Regulations from June 1, 2020, through September 30, 2021, consistent with the waivers provided in the Food and Nutrition Service’s April 30, 2020, blanket approval for waiver of quality control reviews, unless otherwise provided in this paragraph. (3)ReportSection 2302 of the Families First Coronavirus Response Act (Public Law 116–127; 7 U.S.C. 2011 note) is amended by striking subsection (c) and inserting the following: 
 
(c)ReportNot later than June 30, 2022, the Secretary of Agriculture shall submit, to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report containing the following information: (1)A description of any information or data supporting State agency requests under this section and any additional measures that State agencies requested that were not approved by the Secretary of Agriculture; 
(2)An evaluation of the use of all waivers, adjustments, and other flexibilities in the operation of the supplemental nutrition assistance program (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)), in effect under this Act, the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), or any other Act, to respond to the COVID–19 public health emergency; and (3)A recommendation of any additional waivers or flexibilities needed in the operation of the supplemental nutrition assistance program to respond to public health emergencies with pandemic potential.. 
(b)FundingThere are hereby appropriated, out of any funds in the Treasury not otherwise appropriated, such sums as may be necessary to carry out this section. 4604.Prohibition on Payments to Fossil Fuel Refiners and Importers (a)In GeneralThe Secretary of Agriculture may not use any funds, facilities, or authorities of the Commodity Credit Corporation or the Department of Agriculture— 
(1)to provide a payment to a refiner or importer (as those terms are defined in section 80.2 of title 40, Code of Federal Regulations (or successor regulations)); or (2)to otherwise support, directly or indirectly, a refiner or importer (as so defined) in meeting any requirements under— 
(A)the renewable fuel program under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)); or (B)any other provision of law that requires the blending of fossil fuel with renewable fuel. 
(b)The exclusion in (a) shall not apply to any payments or support to producers, refiners, or importers of biofuel (as defined in 7 U.S.C. 8101). (c)Moratorium on Authorities Relating to Exchanges of Agricultural Products for Petroleum ProductsThe authorities under the ninth and tenth sentences of section 4(h) of the Commodity Credit Corporation Charter Act (15 U.S.C. 714b(h)) (relating to the availability of agricultural products for the Secretary of Energy to exchange for petroleum products and the terms and conditions of those exchanges, respectively) shall not be used during the 180-day period beginning on the date of enactment of this Act.  
EDepartment of Veterans Affairs Extensions 
5001.Short TitleThis division may be cited as the Department of Veterans Affairs Expiring Authorities Act of 2020. IExtensions of Authorities Relating to Health Care 5101.Extension of authority for collection of copayments for hospital care and nursing home careSection 1710(f)(2)(B) of title 38, United States Code, is amended by striking September 30, 2020 and inserting September 30, 2022. 
5102.Extension of requirement to provide nursing home care to certain veterans with service connected disabilitiesSection 1710A(d) of title 38, United States Code, is amended by striking September 30, 2020 and inserting September 30, 2022. 5103.Extension of authority for transfer of real propertySection 8118(a)(5) of title 38, United States Code, is amended by striking September 30, 2020 and inserting September 30, 2022.  
5104.Extension of authority for pilot program on assistance for child care for certain veterans receiving health care 
(a)Extension of authoritySubsection (e) of section 205 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1144; 38 U.S.C. 1710 note) is amended by striking September 30, 2020 and inserting September 30, 2022. (b)Authorization of appropriationsSubsection (h) of such section is amended by striking and 2020 and inserting 2020, 2021, and 2022. 
5105.Extension of authorization of appropriations for grants to veterans service organizations for transportation of highly rural veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1154; 38 U.S.C. 1710 note) is amended by striking 2020 and inserting 2022. 5106.Extension of authority for pilot program on counseling in retreat settings for women veterans newly separated from service (a)Extension of authoritySubsection (d) of section 203 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1143; 38 U.S.C. 1712A note) is amended by striking September 30, 2020 and inserting September 30, 2022. 
(b)Authorization of appropriationsSubsection (f) of such section is amended by striking and 2020 and inserting 2020, 2021, and 2022. 5107.Extension of authority for pilot program on graduate medical education and residency (a)In generalSubsection (d) of section 403 of the VA MISSION Act of 2018 (Public Law 115–182; 132 Stat. 1474; 38 U.S.C. 7302 note) is amended by striking August 7, 2024 and inserting August 7, 2031.  
(b)Technical correctionSubsection (a)(1) of such section is amended by striking authorized under and all that follows through the period at the end and inserting authorized under section 7302 of title 38, United States Code, at covered facilities.. 5108.Inspector General of the Department of Veterans Affairs report on administration of internet website on staffing and vacanciesNot later than October 31, 2022, and October 31, 2024, and as frequently thereafter as the Inspector General of the Department of Veterans Affairs considers appropriate, the Inspector General shall— 
(1)review the administration of the internet website required by section 505(a)(1) of the VA MISSION Act of 2018 (Public Law 115–182; 132 Stat. 1477; 38 U.S.C. 301 note); (2)develop recommendations for such legislative or administrative action as the Inspector General considers appropriate for such administration; and 
(3)submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on— (A)the findings of the Inspector General with respect to the most recent review conducted under paragraph (1); and 
(B)the recommendations most recently developed under paragraph (2). 5109.Extension of temporary expansion of payments and allowances for beneficiary travel in connection with veterans receiving care from Vet CentersSection 104(a) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 126 Stat. 1169), as most recently amended by section 5 of the Department of Veterans Affairs Expiring Authorities Act of 2019 (Public Law 116–61; 133 Stat. 1116), is further amended by striking September 30, 2020 and inserting September 30, 2021. 
IIExtensions of Authorities Relating to Benefits 
5201.Extension of specially adapted housing assistive technology grant programSection 2108(g) of title 38, United States Code, is amended by striking September 30, 2020 and inserting September 30, 2022. 5202.Extensions of certain provisions of law (a)Extension of Student Veteran Coronavirus Response Act of 2020Section 2 of the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140) is amended by striking December 21, 2020 and inserting December 21, 2021. 
(b)Extension of period for continuation of Department of Veterans Affairs educational assistance benefits for certain programs of education converted to distance learning by reason of emergencies and health-related situationsSection 1(b) of Public Law 116–128 is amended by striking December 21, 2020 and inserting December 21, 2021. 5203.Extension of authority to maintain regional office in the Republic of the PhilippinesSection 315(b) of title 38, United States Code, is amended by striking September 30, 2020 and inserting September 30, 2022. 
5204.Extension of authority to transport individuals to and from Department of Veterans Affairs facilitiesSection 111A(a)(2) of title 38, United States Code, is amended by striking September 30, 2020 and inserting September 30, 2022.  5205.Extension of temporary increase in number of judges on United States Court of Appeals for Veterans ClaimsSection 7253(i)(2) of title 38, United States Code, is amended by striking January 1, 2021 and inserting January 1, 2026. 
IIIExtensions of Authorities Relating to Homeless Veterans 
5301.Extension of authorization of appropriations for homeless veterans reintegration programsSection 2021(e)(1)(F) of title 38, United States Code, is amended by striking 2020 and inserting 2022.  5302.Extension of authorization of appropriations for homeless women veterans and homeless veterans with children reintegration grant programSection 2021A(f)(1) of title 38, United States Code, is amended by striking 2020 and inserting 2022.  
5303.Extension of authority for referral and counseling services for veterans at risk of homelessness transitioning from certain institutionsSection 2023(d) of title 38, United States Code, is amended by striking September 30, 2020 and inserting September 30, 2022.  5304.Extension of authority for treatment and rehabilitation for seriously mentally ill and homeless veterans (a)General treatmentSection 2031(b) of title 38, United States Code, is amended by striking September 30, 2020 and inserting September 30, 2022. 
(b)Additional services at certain locationsSection 2033(d) of such title is amended by striking September 30, 2020 and inserting September 30, 2022. 5305.Extension of funding for financial assistance for supportive services for very low-income veteran families in permanent housingSection 2044(e)(1) of title 38, United States Code, is amended— 
(1)in subparagraph (G), by striking through 2021 and inserting and 2020; and  (2)by adding at the end the following new subparagraph: 
 
(H)$420,000,000 for each of fiscal years 2021 and 2022.. 5306.Extension of funding for grant program for homeless veterans with special needsSection 2061(d)(1) of title 38, United States Code, is amended by striking 2020 and inserting 2022.  
IVExtensions of Other Authorities and Other Matters 
5401.Extension of authorization of appropriations for monthly assistance allowance under the Office of National Veterans Sports Programs and Special EventsSection 322(d)(4) of title 38, United States Code, is amended by striking 2020 and inserting 2022. 5402.Extension of requirements to provide reports to Congress regarding equitable relief in the case of administrative errorSection 503(c) of title 38, United States Code, is amended by striking December 31, 2020 and inserting December 31, 2022. 
5403.Extension and authorization of appropriations for adaptive sports programs for disabled veterans and members of the Armed Forces 
(a)Authorization of appropriationsSubsection (g)(1) of section 521A of title 38, United States Code, is amended— (1)by striking appropriated $8,000,000 and inserting the following: “appropriated amounts as follows: 
 
(A)$8,000,000 for each of fiscal years 2010 through 2020.; and (2)by adding at the end the following new subparagraph:  
 
(B)$16,000,000 for each of fiscal years 2021 and 2022.. (b)ExtensionSubsection (l) of such section is amended by striking 2020 and inserting 2022. 
5404.Extension of authority to enter into agreement with the National Academy of Sciences regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicidesSection 3 of the Agent Orange Act of 1991 (Public Law 102–4; 38 U.S.C. 1116 note) is amended by striking September 30, 2020 and inserting September 30, 2022. 5405.Modification and extension of authority relating to vendee loan programSection 3733(a) of title 38, United States Code, is amended by adding at the end the following new paragraph:  
 
(8)During the period that begins on October 1, 2020, and ends on September 30, 2025, the Secretary shall carry out the provisions of this subsection as if— (A)the references in the first sentence of paragraph (1) to 65 percent and may be financed by a loan were references to 85 percent and shall be of property marketed with financing to be, respectively; 
(B)the second sentence of paragraph (1) were repealed; and (C)the reference in paragraph (2) to September 30, 1990, were a reference to September 30, 2025,.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
